Citation Nr: 0007402	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  95-09 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether the veteran submitted an adequate substantive 
appeal concerning the issue of entitlement to a disability 
rating in excess of 10 percent for service-connected 
residuals of a right middle finger injury, on appeal from the 
initial grant of service connection.

2.  Whether the veteran submitted a timely substantive appeal 
concerning the issue of entitlement to service connection for 
pigmentary desperiva syndrome.

3.  Whether the veteran submitted a timely substantive appeal 
concerning the issue of entitlement to service connection for 
impotence claimed as secondary to service-connected 
prostatitis.

4.  Whether the veteran submitted a timely notice of 
disagreement (NOD) concerning the issue of entitlement to a 
compensable disability rating for service-connected 
erythematous maculopapular rash/chronic dermatitis, on appeal 
from the initial grant of service connection. 

5.  Whether the veteran submitted a timely NOD concerning the 
issue of entitlement to a disability rating in excess of 30 
percent for service-connected coronary artery disease, status 
post percutaneous transluminal coronary angioplasty, with 
hypertension, on appeal from the initial grant of service 
connection. 

6.  Entitlement to service connection for residuals of a head 
injury, including scars and headaches.

7.  Entitlement to a compensable disability rating for 
service-connected bilateral hearing loss with tinnitus, on 
appeal from the initial grant of service connection, to 
include whether a separate disability evaluation is warranted 
for tinnitus.

8.  Entitlement to a disability rating in excess of 40 
percent for service-connected lumbosacral spine stenosis with 
degenerative joint disease and small disc herniation at L5-
S1, on appeal from the initial grant of service connection, 
to include the issue of entitlement to an extraschedular 
evaluation.

9.  Entitlement to a disability rating in excess of 10 
percent for service-connected prostatitis, on appeal from the 
initial grant of service connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to May 
1994.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1995 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO), that denied entitlement to service 
connection for residuals of a head injury and granted 
entitlement to service connection for hearing loss, 
prostatitis, and low back pain, each evaluated as 
noncompensable, effective June 1, 1994, the day following the 
veteran's separation from service.

In a September 1997 rating decision, the RO granted 
entitlement to service connection for tinnitus as part of the 
service-connected hearing loss and confirmed the 
noncompensable rating.  The RO also awarded a 10 percent 
disability rating for service-connected prostatitis and  40 
percent disability rating for service-connected lumbosacral 
spine stenosis with degenerative joint disease and small disc 
herniation at L5-S1, effective June 1, 1994. 

The veteran submitted duplicate copies of medical evidence 
directly to the Board in October 1999.  Because he waived RO 
consideration of this evidence, a remand to the RO is not 
warranted.  See 38 C.F.R. § 20.1304(c) (1999).

The claims of entitlement to service connection for residuals 
of a head injury on the merits and entitlement to a 
disability rating in excess of 10 percent for service-
connected prostatitis, on appeal from the initial grant of 
service connection, are the subject of the remand immediately 
following this decision.


FINDINGS OF FACT

1.  In February 1995, the RO granted entitlement to service 
connection for residuals of a right middle finger injury, 
evaluated as noncompensable.  The veteran was notified of 
this decision by a letter dated February 24, 1995.  

2.  An NOD addressing the issue of the disability rating 
assigned for service-connected residuals of a right middle 
finger injury was received at the RO on March 2, 1995.  

3.  The RO issued a statement of the case (SOC) on April 11, 
1995, addressing the issue of the disability rating assigned 
for service-connected residuals of a right middle finger 
injury.

4.  The veteran's VA Form 9 received on April 20, 1995, did 
not discuss any errors of fact or law regarding the 
disability rating assigned for service-connected residuals of 
a right middle finger injury.

5.  In October 1996, the RO denied entitlement to service 
connection for pigmentary desperiva syndrome and entitlement 
to service connection for impotence as secondary to service-
connected prostatitis.  A control document and award letter 
indicates that the veteran was notified of this decision by 
letter dated November 4, 1996. 

6.  The veteran expressed disagreement with the RO's October 
1996 rating decision denying entitlement to service 
connection for pigmentary desperiva syndrome and entitlement 
to service connection for impotence as secondary to service-
connected prostatitis at his personal hearing at the RO on 
February 13, 1997.

7.  An SOC addressing the issues of entitlement to service 
connection for pigmentary desperiva syndrome and entitlement 
to service connection for impotence as secondary to service-
connected prostatitis was issued on September 29, 1997.

8.  The veteran did not file a substantive appeal addressing 
the issues of entitlement to service connection for 
pigmentary desperiva syndrome and entitlement to service 
connection for impotence as secondary to service-connected 
prostatitis within 60 days from September 29, 1997, or by 
November 28, 1997.

9.  In April 1995, the RO granted entitlement to service 
connection for an erythematous maculopapular rash, evaluated 
as noncompensable.  The veteran was notified of the RO's 
decision and of his appellate rights by letter dated May 9, 
1995.  

10.  An NOD was not received within one year of the May 9, 
1995, letter notifying the veteran of the April 1995 
allowance of service connection for an erythematous 
maculopapular rash, evaluated as noncompensable.

11.  In July 1995, the RO granted entitlement to service 
connection for coronary artery disease, status post 
percutaneous transluminal coronary angioplasty, with 
hypertension, evaluated as 30 percent disabling.  A control 
document and award letter indicates that the veteran was 
notified of this decision by letter dated July 5, 1995. 

12.  An NOD was not received within one year of the July 5, 
1995, letter notifying the veteran of the July 1995 allowance 
of service connection for coronary artery disease, status 
post percutaneous transluminal coronary angioplasty, with 
hypertension, evaluated as 30 percent disabling.

13.  The veteran's claim for service connection for residuals 
of a head injury is plausible.

14.  Since the grant of service connection, the veteran's 
bilateral hearing loss has been manifested by a range from 
Level I hearing loss in both ears to Level II hearing loss in 
the right ear with Level III hearing loss in the left ear.

15.  The veteran's service-connected tinnitus is manifested 
by constant ringing.

16.  The veteran's service-connected lumbosacral spine 
stenosis with degenerative joint disease and small disc 
herniation at L5-S1 is manifested by complaints of back 
spasms and lower back pain radiating into the right leg with 
tingling and numbness at times; and objective evidence of 
decreased range of motion with pain; mild muscle spasms; 
positive straight leg raising test; and moderate to severe 
functional loss due to pain.

17.  The veteran's service-connected lumbosacral spine 
stenosis with degenerative joint disease and small disc 
herniation at L5-S1 does not present an exceptional or 
unusual disability picture rendering impracticable the 
application of the regular schedular rating criteria.


CONCLUSIONS OF LAW

1.  An adequate substantive appeal of the claim of 
entitlement to an initial disability rating in excess of 10 
percent for service-connected residuals of a right middle 
finger injury was not filed, and the Board lacks jurisdiction 
to consider this issue.  38 U.S.C.A. §§ 7105, 7108 (West 
1991); 38 C.F.R. §§ 20.200, 20.202, 20.203 (1999).

2.  Timely substantive appeals of the claims of entitlement 
to service connection for pigmentary desperiva syndrome and 
for impotence as secondary to service-connected prostatitis 
were not filed, and the Board lacks jurisdiction to consider 
these issues.  38 U.S.C.A. §§ 7105, 7108 (West 1991); 
38 C.F.R. §§ 20.200, 20.202, 20.300, 20.302(b), 20.303 
(1999).

3.  A timely NOD was not received regarding the RO's April 
1995 rating decision allowing service connection for an 
erythematous maculopapular rash, evaluated as noncompensable, 
and the Board lacks jurisdiction to consider this issue.  
38 U.S.C.A. §§ 7105, 7108 (West 1991); 38 C.F.R. §§ 20.200, 
20.201, 20.302(a) (1999).

4.  A timely NOD was not received regarding the RO's July 
1995 rating decision allowing service connection for coronary 
artery disease, status post percutaneous transluminal 
coronary angioplasty, with hypertension, evaluated as 30 
percent disabling, and the Board lacks jurisdiction to 
consider this issue.  38 U.S.C.A. §§ 7105, 7108 (West 1991); 
38 C.F.R. §§ 20.200, 20.201, 20.302(a) (1999).

5.  The veteran has stated a well-grounded claim for service 
connection for residuals of a head injury.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103 (1999).

6.  The criteria for a compensable disability rating for the 
veteran's service-connected bilateral hearing loss have not 
been met since the initial grant of service connection.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.85, 
4.87, Diagnostic Code 6100 (1998); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.85, 4.87, Diagnostic Code 6100 (1999).

7.  The criteria for the assignment of a separate 10 percent 
disability rating, and not higher, for tinnitus, effective 
June 1, 1994, have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.87a, Diagnostic Code 6260 (1999).

8.  The criteria for an initial disability evaluation in 
excess of 40 percent for the veteran's service-connected 
lumbosacral spine stenosis with degenerative joint disease 
and small disc herniation at L5-S1 are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45,  4.71a, 
Diagnostic Codes 5285, 5286, 5289, 5292, 5293, 5295 (1999).

9.   The evidence does not warrant referral for consideration 
of an extraschedular rating for the veteran's service-
connected lumbosacral spine stenosis with degenerative joint 
disease and small disc herniation at L5-S1.  38 C.F.R. 
§ 3.321(b)(1) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

Service medical records disclose recurrent problems with the 
veteran's low back over the years.  In early December 1968, 
he was knocked unconscious momentarily when he landed on his 
forehead in the bunker during an attack.  He complained of 
being slightly dizzy with a slight headache.  There was an 
abrasion on his forehead.  The head laceration was described 
as okay.  One hour later, he reported that he felt much 
better with decreased vertigo.  The headache was gone.

The veteran complained of, inter alia, headaches in January, 
May and December 1971.  The impressions were acute viral 
syndrome, sinusitis and flu syndrome, respectively.  On 
report of medical history in September 1976, the veteran gave 
a history of a head injury.

On reports of medical history in November 1979 and October 
1980, the veteran reported frequent or severe headaches.  He 
gave a history of head injuries in 1969 (hitting his head on 
a bunker) and 1973 (occipital area).  Neurologic evaluation 
was normal.  

In July 1984, the veteran sought treatment for headaches 
between his eyes for one to two weeks.  He gave a history of 
similar headaches in the past.  The examiner's assessment was 
headache.  

On examination in January 1985, the veteran reported a 
history of sinus pressure and headaches.  The examiner 
diagnosed an upper respiratory infection (URI).  In January 
1986, the veteran complained of frontal headaches which 
persisted despite medication.  The examiner diagnosed URI 
with bronchitis.

In April 1988, the veteran's blood pressure was not well 
controlled.  At that time, he complained of headaches.  He 
again complained of occasional bitemporal headaches relieved 
by high doses of medication in August 1988.  The assessment 
was diastolic pressure, not well controlled.

The veteran next complained of headaches, body aches, chills, 
etc. in February 1989.  He was diagnosed as having a viral 
syndrome.

The veteran complained of headaches and a head cold in 
February 1993.  The assessment was maxillary sinusitis.  He 
again reported headaches in April 1993.

After his separation from service, the veteran was afforded a 
VA general medical examination in July 1994.  He gave a 
history of lower back spasms for which he took medications as 
needed.  He also participated in physical therapy.  The back 
pain reportedly radiated to both buttocks.  The examiner 
noted no significant abnormalities of posture and gait.  
Examination of the thoracolumbar spine revealed no evidence 
of any tenderness over the lumbosacral spine.  There was 
slight tenderness to the right of the lumbosacral spine.  The 
paravertebral musculature was normal.  No deformity was 
noted.  The veteran had full range of motion of the 
thoracolumbar spine with no evidence of pain or paravertebral 
muscle spasm.  He had normal motor status, coordination and 
reflexes.  X-rays of the lumbosacral spine revealed 
degenerative changes.  The examiner diagnosed degenerative 
spondylosis of the lumbar spine.

The veteran  sought treatment for back pain at Maxwell Air 
Force Base (MAFB) Hospital in November 1994.  The pain 
radiated down his legs, worse on the right.  The pain 
interfered with sleep, and the veteran found it difficult to 
walk.  The examiner noted slight lower lumbar tenderness.  
Straight leg raising was positive on the right.  X-rays of 
the lumbar spine revealed an old L1 mild compression.  The 
impression was low back pain.  

Upon VA audiological examination in February 1995, pure tone 
thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
40
40
LEFT
15
5
40
50
40

Pure tone average for the right ear was 28 dB, and for the 
left it was 34 dB.  Thresholds were believed to represent 
true organic acuity.  Speech audiometry revealed speech 
recognition ability of 92 percent in the right ear and of 96 
in the left ear.  The veteran also complained of bilateral, 
constant tinnitus.  It kept him awake at times and interfered 
with his ability to concentrate.  It was described as a high 
frequency ringing and as severe.

In a February 1995 rating decision, the RO, inter alia, 
granted entitlement to service connection for residuals of a 
right middle finger injury, hearing loss, and low back pain, 
each evaluated as noncompensable, effective June 1, 1994, the 
day following the veteran's separation from active service.  
The RO notified the veteran of this decision by a letter 
dated February 24, 1995, with an attached copy of the rating 
decision.  

An NOD addressing, inter alia, the issue of entitlement to a 
compensable disability rating for service-connected residuals 
of a right middle finger injury was received at the RO on 
March 2, 1995.  In a Statement in Support of Claim received 
at the RO on March 10, 1995, the veteran requested that he be 
scheduled for a personal hearing at the RO, with reference to 
the February 24, 1995, letter from the RO.  The RO issued an 
SOC addressing the issue of entitlement to a compensable 
disability rating for service-connected residuals of a right 
middle finger injury on April 11, 1995.  A blank VA Form 9 
was received on April 20, 1995.  There was no reference to 
the residuals of a right middle finger injury claim.  

In April 1995, the RO granted entitlement to service 
connection for an erythematous maculopapular rash, evaluated 
as noncompensable.  The veteran was notified of the RO's 
decision and of his appellate rights by letter dated May 9, 
1995.  In July 1995, the RO granted entitlement to service 
connection for coronary artery disease, status post 
percutaneous transluminal coronary angioplasty, with 
hypertension, evaluated as 30 percent disabling.  The veteran 
was previously service connected only for hypertension.  A 
control document and award letter indicated that the veteran 
was notified of this decision by letter dated July 5, 1995.  
He did not submit NODs to the RO by May 9, 1996, and July 5, 
1996, respectively.

Magnetic resonance imaging (MRI) of the veteran's lumbar 
spine taken at University of Alabama, Birmingham, Hospital in 
August 1995 showed lumbar spinal stenosis and a small disc 
herniation centrally at L5-S1.  VA treatment records dated in 
September 1995 showed range of motion of the lumbar spine as 
follows:  forward flexion to 30 degrees, right lateral 
bending to 30 degrees, and left lateral bending to 40 
degrees.

A written statement was received at the RO on September 1, 
1995, addressing several issues; however, there was no 
reference to the residuals of a right middle finger injury 
claim.  The RO received no correspondence after issuing the 
SOC that indicated any continued disagreement with the denial 
of the foregoing claim between April 11, 1995, and February 
24, 1996. 

The veteran was afforded a VA spine examination in July 1996.  
He complained of low back pain over the years.  He had back 
spasms if he sat in a chair for a few hours.  The pain 
radiated down the posterior right thigh and to the lateral 
aspect of the right calf.  He was reportedly advised to wear 
a back brace and had continued low back discomfort.  On 
examination, there were no postural abnormalities and no 
fixed deformity.  The musculature of the back was described 
as well nourished.  Range of motion of the lumbosacral spine 
was as follows:  forward flexion to 45 degrees; backward 
extension to 10 degrees; lateral flexion to 20 degrees 
bilaterally; and rotation to 30 degrees bilaterally.  There 
was objective evidence of pain on flexion.  The veteran did 
not appear to have any pain on extension, lateral flexion, or 
rotation.  Neurologically, he had no motor or sensory loss.  
He had positive straight leg raising reflexes at 30 degrees 
on the right and 45 degrees on the left.  He had no other 
localizing or lateralizing signs.  The examiner diagnosed 
lower back pain with lumbar spinal stenosis.

In an October 1996 rating decision, the RO denied entitlement 
to service connection for pigmentary desperiva syndrome and 
entitlement to service connection for impotence as secondary 
to service-connected prostatitis.  A control document and 
award letter indicated that the veteran was notified of this 
decision by letter dated November 4, 1996. 

The veteran testified at a personal hearing at the RO in 
February 1997.  He maintained that he had migraine headaches 
as a result of an inservice head injury in 1969 or as a 
result of inservice high blood pressure.  He also reportedly 
had scars from the inservice head injury.  Concerning the 
severity of his back disorder, he stated that he had trouble 
bending, pain, spasms, and numbness in the right leg.  He 
wore a back brace and was always uncomfortable.  He was not 
able to exercise and the pain interfered with his sleep.  The 
veteran further testified that he had tinnitus, described as 
a constant ringing, which interfered with conversation and 
kept him awake at night.  

Testimony presented at the personal hearing in February 1997 
also expressed disagreement with the RO's October 1996 rating 
decision denying entitlement to service connection for 
pigmentary desperiva syndrome and entitlement to service 
connection for impotence as secondary to service-connected 
prostatitis and the disability ratings assigned for the 
service-connected erythematous maculopapular rash and 
coronary artery disease.

On VA spine examination in August 1997, the veteran reported 
taking medication three times a day and using a back brace 
when sitting and driving.  His complaints included back 
spasms and lower back pain radiating into the right leg with 
tingling and numbness at times.  The examiner noted that the 
veteran was in no distress.  There were no postural 
abnormalities or fixed deformity.  Mild muscle spasms were 
noted in the lumbosacral area.  Range of motion of the 
lumbosacral spine was as follows:  forward flexion to 20 
degrees; backward extension to 20 degrees; lateral flexion to 
30 degrees bilaterally; and rotation to 20 degrees 
bilaterally.  There was pain with forward bending and lateral 
movements.  Straight leg raising test was positive 
bilaterally at about 30 degrees and was associated with low 
back pain.  Gait revealed no abnormalities.  The veteran 
could not perform toe and heel walking, as he stated that it 
caused back discomfort.  Deep tendon reflexes were 
symmetrical bilaterally.  X-rays of the lumbar spine showed a 
minimal wedging deformity of L1 and narrowing of L5-S1.  The 
examiner diagnosed lumbar spine stenosis, especially at L4-L5 
on MRI, and small disc herniation at L5-S1.  The examiner 
stated that functional loss due to pain was moderate to 
severe.

The veteran underwent VA disease/injuries of the brain 
examination in August 1997.  He gave a history of migraine 
headaches since an inservice head injury in 1969.  Physical 
examination was normal.  There was normal muscle strength and 
deep tendon reflexes.  Gait was normal.  The examiner 
diagnosed a "History of injury to the head in the past and 
headaches since then."

On VA audiological examination in September 1997, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
45
45
LEFT
15
15
40
55
35

Pure tone average in the right ear was 33 dB, and in the left 
ear it was 36 dB.  Speech audiometry revealed speech 
recognition ability of 84 percent in the right ear and of 80 
percent in the left ear.  The veteran complained of 
bilateral, constant tinnitus that kept him awake at night.  

In September 1997, the RO assigned a 10 percent disability 
rating for the service-connected residuals of a right middle 
finger injury and a 40 percent disability rating for service-
connected lumbar spine stenosis with degenerative joint 
disease and small disc herniation at L5-S1, effective from 
June 1, 1994.  The RO also granted entitlement to service 
connection for tinnitus as part of service-connected 
bilateral hearing loss and continued the noncompensable 
disability rating, effective from June 1, 1994.  The 
veteran's service-connected erythematous maculopapular rash 
was recharacterized as chronic dermatitis.

The RO issued a supplemental statement of the case (SSOC) 
addressing the issues of entitlement to service connection 
for pigmentary desperiva syndrome and entitlement to service 
connection for impotence as secondary to service-connected 
prostatitis on September 29, 1997.  A substantive appeal was 
not received by November 28, 1997.  

The Board wrote to the veteran in January 2000 notifying him 
of its intention to consider issues of the adequacy of the 
allegations of error of fact or law in a substantive appeal 
regarding the issue of entitlement to a higher rating for 
service-connected residuals of a right middle finger injury; 
the timeliness of the filing of a substantive appeal 
regarding the issues of entitlement to service connection for 
pigmentary desperiva syndrome and impotence claimed as 
secondary to service-connected prostatitis; and the 
timeliness of NODs regarding the issues of entitlement to a 
compensable disability rating for a service-connected 
erythematous maculopapular rash and entitlement to a 
disability rating in excess of 30 percent for service-
connected coronary artery disease, status post percutaneous 
transluminal coronary angioplasty.  A copy of the letter was 
sent to the veteran's representative.  The Board further 
informed the veteran that he had 60 days within which to 
present written argument or request a hearing to present oral 
argument on the question of timeliness of the appeal.  

The veteran's representative responded to the January 2000 
letter.  He stated that the veteran's March 1995 request for 
a personal hearing at the RO showed his intent to continue 
the appeal regarding the issue of entitlement to a higher 
rating for service-connected residuals of a right middle 
finger injury, that the hearing officer in February 1997 did 
not challenge the adequacy of the appeal, and that dismissal 
of this issue by the Board would violate the veteran's due 
process rights.  The representative further argued that the 
veteran's request for a personal hearing may be reasonably 
construed as a request for an extension of time in which to 
file a substantive appeal, and further cited to 38 C.F.R. 
§§ 3.109 and 20.202, Rowell v. Principi, 4 Vet. App. 9 
(1993), and VAOPGCADV 28-96.  


II.  Legal analysis

A.  Adequate and/or timely appeals and NODs

1.  General

The law provides that ". . . questions as to timeliness or 
adequacy of response shall be determined by the Board of 
Veterans' Appeals."  38 U.S.C.A. § 7105(d)(3) (West 1991); 
see VAOPGCPREC 9-99 (August 18, 1999).  The initial question 
that must be resolved is whether the Board has jurisdiction 
to consider the foregoing issues. 

In January 2000, the veteran and his representative were 
given notice that the Board was going to consider whether the 
substantive appeals and/or notices of disagreement on the 
issues discussed below were adequate and/or timely and given 
an opportunity to request a hearing or present argument 
related to these issues.  See 38 C.F.R. § 20.203 (1999).  
Although the Board has the obligation to assess its 
jurisdiction, it must consider whether doing so in the first 
instance is prejudicial to the veteran.  Cf. Marsh v. West, 
11 Vet. App. 468 (1998); see also Bernard v. Brown, 4 Vet. 
App. 384 (1993).  In this case, the Board concludes that its 
consideration of these issues does not violate the veteran's 
procedural rights.  The January 2000 letter to the veteran 
provided him notice of the pertinent regulations, as well as 
notice of the Board's intent to consider these issues.  He 
was given 60 days to submit argument on this issue and 
provided an opportunity to request a hearing.

As noted by the United States Court of Appeals for the 
Federal Circuit, "it is well-established judicial doctrine 
that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised by the 
court or tribunal, sua sponte or by any party, at any stage 
in the proceedings, and, once apparent, must be adjudicated.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) 
(citations omitted).  


2.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected residuals of a right middle 
finger injury

The steps to be taken to perfect an appeal to the Board 
following an adverse determination by an agency of original 
jurisdiction are set out fully in statute and regulations.  
"Appellate review will be initiated by a Notice of 
Disagreement and completed by a substantive appeal after a 
Statement of the Case is furnished as prescribed in this 
section."  38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. 
§ 20.200 (1999); see also 38 C.F.R. § 20.201 (1999) 
(requirements for notices of disagreement).  "Proper 
completion and filing of a Substantive Appeal are the last 
actions the appellant needs to take to perfect an appeal."  
38 C.F.R. § 20.202 (1999).  The NOD and the substantive 
appeal must be filed with the activity/office that entered 
the determination with which disagreement has been expressed.  
38 U.S.C.A. § 7105(b)(1) (West 1991); 38 C.F.R. § 20.300 
(1999). 

After an NOD is filed, an SOC is to be prepared unless the 
benefit being sought is granted in full.  38 U.S.C.A. 
§ 7105(d)(1) (West 1991).  The SOC is to be forwarded to the 
appellant at his most recent address of record, with a copy 
provided to the representative.  38 C.F.R. § 19.30(a) (1999).  
Thereafter, a claimant must file the substantive appeal 
within 60 days from the date the SOC is mailed or within the 
remainder of the one-year time period from the date of 
mailing of notice of the initial determination being 
appealed, whichever ends later.  38 U.S.C.A. § 7105(d)(3) 
(West 1991); 38 C.F.R. § 20.302(b) (1999).  Where the time 
limit would expire on a Sunday, the next succeeding workday 
will be included in the computation.  38 C.F.R. § 20.305(b) 
(1999).

However, if a claimant has not yet perfected an appeal and VA 
issues an SSOC in response to evidence received within the 
one-year period following the mailing date of notification of 
the determination being appealed, 38 U.S.C. § 7105(d)(3) and 
38 C.F.R. § 20.302(c) require VA to afford the claimant at 
least 60 days from the mailing date of the SSOC to respond 
and perfect an appeal, even if the 60-day period would extend 
beyond the expiration of the one-year period.  In addition, 
if VA receives additional material evidence within the time 
permitted to perfect an appeal, 38 U.S.C. § 7105(d)(3) 
requires VA to issue an SSOC even if the one-year period 
following the mailing date of notification of the 
determination being appealed will expire before VA can issue 
the SSOC.  See VAOPGCPREC 9-97 (February 11, 1997). 

A substantive appeal consists of a properly completed VA Form 
9 or correspondence containing the necessary information.  
38 C.F.R. § 20.202 (1999).  The substantive appeal should set 
out specific arguments relating to errors of fact or law made 
by the RO in reaching the determination being appealed.  
38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.202 
(1999).  To the extent feasible, the argument should be 
related to specific items in the SOC.  Id.  If the SOC 
addressed multiple issues, the appeal must either indicate 
that it is an appeal as to all issues, or it must 
specifically indicate which issues are being appealed.  The 
Board will construe such arguments in a liberal manner for 
purposes of determining whether they raise issues on appeal, 
but the Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  Id.  A determination of which a claimant is 
properly notified is final if an appeal is not perfected as 
prescribed by 38 C.F.R. § 20.302.  38 C.F.R. § 20.1103 
(1999).

The rating decision of February 1995 granted entitlement to 
service connection for residuals of a right middle finger 
injury, evaluated as noncompensable.  The RO notified the 
veteran of this decision by a letter dated February 24, 1995, 
with an attached copy of the rating decision.  A timely NOD 
addressing this issue was received at the RO on March 2, 
1995.  The RO issued an SOC on April 11, 1995, which was 
mailed to the veteran at his most recent address of record.  
The SOC notified the veteran that on his substantive appeal 
the "important thing is to say, in you own words, what 
benefit you want, what facts in the statement you disagree 
with, and any error you believe we made in applying the 
law."  A blank VA Form 9 was received on April 20, 1995.  
There was no reference to the residuals of a right middle 
finger injury claim.  

A written statement was received at the RO on September 1, 
1995, addressing other claims (i.e., entitlement to 
compensable disability ratings for service-connected hearing 
loss and low back pain and entitlement to service connection 
for residuals of a head injury, including migraine 
headaches).  Again, there was no reference to the residuals 
of a right middle finger injury claim.  The RO received no 
correspondence after issuing the SOC that indicated any 
continued disagreement with the denial of the foregoing claim 
between April 11, 1995, and February 24, 1996, the date 
marking the end of the one year period from notice of the 
rating decision.  In September 1997, the RO assigned a 10 
percent disability rating for the service-connected residuals 
of a right middle finger injury, effective from June 1, 1994.  

As noted above, under pertinent statutory provisions a 
claimant must file a substantive appeal to perfect an appeal.  
38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. § 20.200 (1999); 
see Roy v. Brown, 5 Vet. App. 554 (1993).  In this case, the 
veteran submitted a VA Form 9 to the RO on April 20, 1995, 
that was blank in the section in which he was instructed to 
"[s]tate in specific details the benefits sought on appeal 
and your reasons for believing that the action appealed is 
erroneous."  At no place on the form or in accompanying 
correspondence did the veteran provide this information.  The 
veteran did not allege any error of law or fact regarding the 
issue of entitlement to a higher rating for service-connected 
residuals of a right middle finger injury.

The veteran's representative argues that the veteran's 
request for a personal hearing at the RO received on March 
10, 1995, should be accepted as an adequate substantive 
appeal.  However, this statement was received prior to the 
issuance of the SOC and makes no reference to the issue of 
entitlement to a higher rating for service-connected 
residuals of a right middle finger injury.  

The representative further argues that the veteran's request 
for a personal hearing may be reasonably construed as a 
request for an extension of time in which to file a 
substantive appeal, and requested consideration of 38 C.F.R. 
§ 3.109(b), Rowell v. Principi, 4 Vet. App. 9 (1993), and 
VAOPGCADV 28-96, concerning extensions of the time limit to 
file/act to perfect a claim or challenge an adverse VA 
decision.  However, as discussed above, the issue here is 
adequacy of the appeal, not timeliness.  A VA Form 9, Appeal 
to Board of Veterans' Appeal, was received on a timely basis, 
i.e., prior to February 24, 1996; however, the veteran did 
not allege any error of law or fact regarding the issue of 
entitlement to a higher rating for service-connected 
residuals of a right middle finger injury.  Moreover, there 
is no correspondence or statement that can be construed as a 
request for an extension for good cause.  See 38 C.F.R. 
§ 20.303 (1999).  The Board is bound in its decisions only by 
precedent opinions of the VA General Counsel.  See 38 
U.S.C.A. § 7104(c) (West 1991); 38 C.F.R. § 19.5 (1999). 

An application for review on appeal shall not be entertained 
unless it is in conformity with chapter 71, Title 38, United 
States Code.  38 U.S.C.A. § 7108 (West 1991).  There has not 
been an adequate appeal of the issue, so any purported appeal 
is not in conformity with the law.  Therefore, the appeal was 
not perfected, and the Board is without jurisdiction to 
adjudicate this claim.  38 U.S.C.A. §§ 7104(a), 7105(a), 
7105(d)(3), and 7108 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 20.101(a), 20.200, and 20.202 (1999); YT v. Brown, 9 Vet. 
App. 195 (1996).


3.  Service connection for pigmentary desperiva syndrome and 
impotence claimed as secondary to service-connected 
prostatitis

In an October 1996 rating decision, the RO denied entitlement 
to service connection for pigmentary desperiva syndrome and 
entitlement to service connection for impotence as secondary 
to service-connected prostatitis.  A control document and 
award letter indicates that the veteran was notified of this 
decision by letter dated November 4, 1996.  Therefore, the 
one-year appeals period expired on November 4, 1997, one year 
after "the date of mailing of the notice of the result of 
the initial review or determination."  38 U.S.C.A. 
§ 7105(b)(1) (West 1991).  

Testimony presented at the personal hearing at the RO on 
February 13, 1997, expressed disagreement with the RO's 
decision.  The hearing transcript was transcribed on March 
12, 1997.  Therefore, the NOD was timely in that it was filed 
within one year from November 4, 1996.  See Tomlin v. Brown, 
5 Vet. App. 355, 357-58 (1993) (transcription of 
representative's statements at a hearing constituted a 
"writing" for purposes of a timely notice of disagreement). 

An SSOC was mailed to the veteran at his most recent address 
of record on September 29, 1997.  In the SSOC, the RO 
notified the veteran that he had 60 days to perfect his 
appeal of the new issues.  As noted above, a claim must be 
perfected by the filing of a substantive appeal within 60 
days after the mailing of an SOC or SSOC (in certain 
circumstances) or the remainder of the one-year period after 
the mailing of notice of the initial determination, whichever 
is longer.  The one-year appellate period, which expired on 
November 4, 1997, no longer governed as the appeals period 
within which the veteran was required to perfect his appeal.  
Rather, he had 60 days from September 29, 1997, or until 
November 28, 1997, to perfect his appeal.  See 38 C.F.R. 
§§ 20.305(b) (1999).  

The veteran did not perfect his appeal by filing a 
substantive appeal in a timely fashion.  The RO received no 
correspondence after issuing the SSOC that indicated any 
continued disagreement with the denial of the foregoing 
claims between September 29, 1997, and November 28, 1997.  
See 38 C.F.R. § 20.202 (1999).  Moreover, there is no 
correspondence or statement that can be construed as a 
request for an extension for good cause.  See 38 C.F.R. 
§ 20.303 (1999).  Nor was any additional relevant evidence 
received in this time period requiring the issuance of 
another SSOC.  Absent a timely substantive appeal, the appeal 
was not perfected, and the Board is without jurisdiction to 
adjudicate these claims.  See 38 U.S.C.A. §§ 7105(a), 7108; 
38 C.F.R. § 20.200; YT v. Brown, 9 Vet. App. 195 (1996).  
Accordingly, since the veteran did not perfect his appeal by 
filing a substantive appeal in a timely fashion, his claims 
must be dismissed. 


4.  An initial compensable disability rating for a service-
connected erythematous maculopapular rash/chronic dermatitis 
and an initial disability rating in excess of 30 percent for 
service-connected coronary artery disease, status post 
percutaneous transluminal coronary angioplasty, with 
hypertension

A claimant will be notified of a decision and his appellate 
rights including the right to initiate an appeal by filing an 
NOD and the time limit within which an appeal must be 
perfected.  38 C.F.R. § 3.103(f) (1999).  The veteran has one 
year from notification of a decision of the agency of 
original jurisdiction to file an NOD with the decision, and 
the decision becomes final if an NOD is not filed within that 
time.  38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§ 20.302(a) (1999).

As noted above, in April 1995 the RO granted entitlement to 
service connection for an erythematous maculopapular rash, 
evaluated as noncompensable.  The veteran was notified of the 
RO's decision and of his appellate rights by letter dated May 
9, 1995.  In July 1995, the RO awarded entitlement to service 
connection for coronary artery disease, status post 
percutaneous transluminal coronary angioplasty, evaluated as 
30 percent disabling.  A control document and award letter 
indicates that the veteran was notified of this decision by 
letter dated July 5, 1995.  No subsequent correspondence was 
received from him indicating disagreement with these decision 
by May 9, 1996, and July 5, 1996, respectively.  Testimony 
presented at the personal hearing in February 1997, 
transcribed on March 12, 1997, indicating his intention to 
appeal the decisions is well after the one year time limit 
for filing an NOD with the decisions by the RO. 

Because the veteran did not file timely NODs with the April 
and July 1995 rating decisions, his claims are dismissed.  
The Board is dismissing these claims because they is not 
properly before the Board on appeal.  38 U.S.C.A. § 7104 
(West 1991); 38 C.F.R. § 20.200 (1999). 


B.  Service connection for residuals of a head injury, 
including scars and headaches

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

The first responsibility of a person seeking entitlement to 
VA benefits is to state a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Establishing a well-grounded claim 
for service connection for a particular disability requires 
more than an allegation that the disability is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible, i.e., meritorious on its own or capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.

A well-grounded claim for direct service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 504-06 (1995).  The 
United States Court of Appeals for Veterans Claims (formerly 
the U.S. Court of Veterans Appeals) (Court) has held that the 
second and third Caluza elements can also be satisfied under 
38 C.F.R. § 3.303(b) by (a) evidence that a condition was 
"noted" during service or during an applicable presumption 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See 38 C.F.R. § 3.303(b); 
see also Brewer v. West, 11 Vet. App. 228, 231 (1998); Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage, 
10 Vet. App. at 495-98.  For purposes of determining whether 
a claim is well grounded, the evidence is generally presumed 
to be credible.  See Robinette v. Brown, 8 Vet. App. 69, 75-
76 (1995), citing King v. Brown, 5 Vet. App. 19, 21 (1993).

Concerning headaches, the veteran's service medical records 
show that he suffered a head injury in December 1969 and 
complained of headaches on numerous occasions thereafter. 
There is sufficient lay and medical evidence of incurrence of 
a disease/injury during service.  The VA examiner in August 
1997 diagnosed the veteran as having a "History of injury to 
the head in the past and headaches since then."  It appears 
that the examiner is drawing a connection between current 
headaches and the inservice injury. 

Concerning scars, as noted above, the service medical records 
disclose that in December 1969 there was an abrasion on the 
veteran's forehead as a result of a head injury.  There is no 
medical evidence in the claims file that shows that the 
veteran currently has a scar.  At the time of his personal 
hearing at the RO in February 1997, his representative 
indicated that he could see a scar in the middle of the 
veteran's forehead.  Although lay persons may not be 
competent to render a diagnosis of a specific type of disease 
or disorder, a scar is the type of disorder that lends itself 
to lay observation and to the extent of describing the 
symptoms observed, the lay statements constitute competent 
evidence.  See Savage, 10 Vet. App. at 495; see also Falzone 
v. Brown, 8 Vet. App. 398, 403 (1995) (citing Harvey v. 
Brown, 6 Vet. App. 390, 393 (1994) for the proposition that 
medical causation evidence may not be necessary for 
conditions that lend themselves to lay observation such as 
flat feet).  

Based upon these facts, the Board finds that the veteran's 
claim is well grounded, in that he has presented a plausible 
claim.   Having determined that the claim for service 
connection for residuals of a head injury is well grounded, 
it appears that additional assistance is required in order to 
fulfill the duty to assist.  38 U.S.C.A. § 5107(a) (West 
1991).  Accordingly, the underlying issue of entitlement to 
service connection will be the subject of the remand that 
follows.


C.   Disability ratings

1.  General

The veteran appealed the initial assignments by the RO of the 
disability ratings for his service-connected hearing loss and 
back disabilities.  Accordingly, his claims for initial 
ratings in excess of 0 and 40 percent, respectively, are well 
grounded.  Shipwash v. Brown, 8 Vet. App. 218, 224 (1995) 
(holding that when a claimant is awarded service connection 
for a disability and subsequently appeals the initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open). 

The RO provided the veteran appropriate VA examinations.  
There is no indication of additional treatment records that 
the RO failed to obtain, and sufficient evidence is of record 
to rate the veteran's service-connected disabilities 
properly.  No further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).

This appeal being from the initial rating assigned to 
disability upon awarding service connection, the entire body 
of evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where an 
increased rating is at issue, the present level of the 
disability is the primary concern).  Such staged ratings are 
not subject to the provisions of 38 C.F.R. § 3.105(e), which 
generally require notice and a delay in implementation when 
there is proposed a reduction in evaluation that would result 
in reduction of compensation benefits being paid.  Fenderson, 
12 Vet. App. at 126.  The veteran's appeal of the original 
grants of service connection rendered the February 1995 
rating decision non-final, and the Board here considers all 
evidence in determining the appropriate evaluations.  

Before the Board may consider a staged rating of the 
appellant's disabilities, it must be determined that there is 
no prejudice to the appellant to do so without remand to the 
RO for that purpose.  Bernard v. Brown, 4 Vet. App. 384, 389 
(1993).  As the regulations and rating criteria to be applied 
are the same, the Board finds no prejudice to the veteran in 
considering the issues as one of entitlement to higher 
ratings on appeal from the initial grants of service 
connection.

The veteran has been provided appropriate notice of the 
pertinent laws and regulations and has had his claims of 
disagreement with the original ratings properly considered 
based on all the evidence of record.   In the particular 
circumstances of this case, the Board sees no prejudice to 
the veteran in recharacterizing the issues on appeal to 
properly reflect his disagreement with the initial disability 
evaluations assigned to his service-connected disabilities.  

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (1999).  For a claim where the veteran has 
disagreed with the original rating assigned for a service-
connected disability, it is necessary to determine whether he 
has at any time since his original claim met the requirements 
for a higher disability rating.  See Fenderson.  It is also 
necessary to evaluate the disability from the point of view 
of the veteran working or seeking work, 38 C.F.R. § 4.2 
(1999), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. 
§ 4.3 (1999).  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (1999).  

As noted above, in Fenderson the Court held that "staged" 
ratings could be assigned for separate periods of time based 
on facts found.  Nevertheless, where the veteran files a 
claim for service connection for a disability incurred in 
service, the degree of disability that is contemporaneous 
with the claim shall be considered in assigning the initial 
disability rating and not the degree of disability manifested 
in service many years earlier.  Moreover, unlike awards for 
increased disability ratings, there is no mechanism for 
awarding an initial disability rating earlier than the 
effective date of the award for service connection for that 
disability.  Cf. 38 C.F.R. §§ 3.157; 3.400(o)(2) (1999).  In 
this case, the RO awarded service connection for hearing loss 
and back disabilities effective from June 1, 1994, and the 
Board will consider the evidence of record since that time in 
evaluating the veteran's claims.  


2.  Entitlement to a compensable disability rating for 
service-connected bilateral hearing loss with tinnitus, on 
appeal from the initial grant of service connection, to 
include whether a separate disability evaluation is warranted 
for tinnitus

The veteran's bilateral hearing loss is rated under 
Diagnostic Code 6100.  During the pendency of this appeal, 
regulatory changes amended the VA Schedule for Rating 
Disabilities, 38 C.F.R. § Part 4 (1998), including the rating 
criteria for evaluating a hearing loss disorder.  This 
amendment was effective June 10, 1999.  See 64 Fed. Reg. 
25202 through 25210 (May 11, 1999).  

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  However, where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
1991).  Therefore, the Board must evaluate the veteran's 
claim for a higher rating from June 1, 1994, under both the 
old criteria in the VA Schedule for Rating Disabilities and 
the current regulations in order to ascertain which version 
is most favorable to his claim, if indeed one is more 
favorable than the other.

The RO has not considered the new regulations.  However, the 
amended regulations did not result in any substantive 
changes.  Essentially, the old and new regulations for 
evaluating a hearing loss disorder are identical.  See 64 
Fed. Reg. 25202 (May 11, 1999) (discussing the method of 
evaluating hearing loss based on the results of puretone 
audiometry results and the results of a controlled speech 
discrimination test and indicating that there was no proposed 
change in this method of evaluation).  In this case, neither 
rating criteria can be more favorable to the veteran's claim 
since the criteria are identical.  Accordingly, the veteran 
will not be prejudiced by the Board's review of his claim on 
appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
amended regulations did incorporate some explanatory comments 
concerning VA's method of evaluating a hearing loss disorder, 
and these comments will be discussed where appropriate.

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85 (1999).  
Under these criteria, evaluations of bilateral hearing loss 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  See 38 C.F.R. § 4.85(a) and (d) 
(1999).  

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. §§ 4.85 and 4.87, 
Diagnostic Code 6100; Table VI (1998); 38 C.F.R. § 4.85(b) 
and (e) (1999).  Tables VI and VII are reproduced below.  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The amended 
regulations changed the title of Table VI from "Numeric 
Designations of Hearing Impairment" to "Numeric 
Designations of Hearing Impairment Based on Puretone 
Threshold Average and Speech Discrimination."  See 64 Fed. 
Reg. 25202 (May 11, 1999).  Moreover, Table VII was amended 
in that hearing loss is now rated under a single code, that 
of Diagnostic Code 6100, regardless of the percentage of 
disability.  See 64 Fed. Reg. 25204 (May 11, 1999). 

TABLE VI
Numeric Designation of Hearing Impairment
Based on Puretone Threshold Average and Speech Discrimination
Percent of
Discrimination				Average Puretone Decibel Loss

0-41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-
100
I
I
I
II
II
II
III
III
IV
84-
90
II
II
II
III
III
III
IV
IV
IV
76-
82
III
III
IV
IV
IV
V
V
V
V
68-
74
IV
IV
V
V
VI
VI
VII
VII
VII
60-
66
V
V
VI
VI
VII
VII
VIII
VIII
VIII
52-
58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX
44-
50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X
36-
42
VIII
VIII
VIII
IX
IX
IX
X
X
X
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI


Table VII
Percentage Evaluations for Hearing Impairment

LEVEL OF HEARING IN
BETTER EAR
XI

100
*











X

90

80










IX

80

70

60









VII
I

70

60

50

50








VII

60

60

50

40

40







VI

50

50

40

40

30

30






V

40

40

40

30

30

20

20





IV

30

30

30

20

20

20

10

10




III

20

20

20

20

20

10

10

10

0



II

10

10

10

10

10

10

10

0

0

0


I

10

10

0

0

0

0

0

0

0

0

0



XI
X
IX
VII
I
VII
VI
V
IV
III
II
I
					LEVEL OF HEARING IN POORER EAR

The results of the audiograms since 1995, as indicated above, 
have shown that the veteran's hearing loss has been properly 
evaluated as zero percent disabling.  Based on a 92 percent 
speech recognition score and a 28-decibel puretone threshold 
average as shown in February 1995, Table VI indicates a 
designation of Level "I" for the right ear.  Based on a 96 
percent speech recognition score and a 34-decibel puretone 
threshold average as shown in February 1995, Table VI 
indicates a designation of Level "I" for the left ear.  
When applied to Table VII, the numeric designations of "I" 
for the better ear and "I" for the poorer ear translated to 
a zero percent evaluation.  

Based on an 84 percent speech recognition score and a 33-
decibel puretone threshold average as shown in September 
1997, Table VI indicates a designation of Level "II" for 
the right ear.  Based on an 80 percent speech recognition 
score and a 36-decibel puretone threshold average as shown in 
September 1997, Table VI indicates a designation of Level 
"III" for the left ear.  When applied to Table VII, the 
numeric designations of "II" for the better ear and "III" 
for the poorer ear also translated to a zero percent 
evaluation.  

The amended regulations added two new provisions for 
evaluating veterans with certain patterns of hearing 
impairment that cannot always be accurately assessed under § 
4.85 because the speech discrimination test may not reflect 
the severity of communicative functioning that these veterans 
experience.  See 64 Fed. Reg. 25203 (May 11, 1999).  The 
first new provision, that of 38 C.F.R. § 4.86(a), indicates 
that if puretone thresholds in the specified frequencies of 
1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, an 
evaluation can be based either on Table VI or Table VIa, 
whichever results in a higher evaluation.  See 64 Fed. Reg. 
25209 (May 11, 1999).  This provision corrects for the fact 
that with a 55-decibel threshold level (the level at which 
speech becomes essentially inaudible) the high level of 
amplification needed to attempt to conduct a speech 
discrimination test would be painful to most people, and 
speech discrimination tests may therefore not be possible or 
reliable.  Id.

The second new provision, that of 38 C.F.R. § 4.86(b), 
indicates that when the puretone threshold is 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the 
Roman numeral designation for hearing impairment will be 
chosen from either Table VI or Table VIa, whichever results 
in the higher numeral, and that numeral will then be elevated 
to the next higher Roman numeral.  Id.  This provision 
compensates for a pattern of hearing impairment that is an 
extreme handicap in the presence of any environmental noise, 
and a speech discrimination test conducted in a quiet room 
with amplification of sound does not always reflect the 
extent of impairment experienced in the ordinary environment.  
Id.  Table VIa is reproduced below.  The amended regulations 
changed the title of Table VIa from "Average Puretone 
Decibel Loss" to "Numeric Designation of Hearing Impairment 
Based Only on Puretone Threshold Average."  See 64 Fed. Reg. 
25202 (May 11, 1999). 

TABLE VIa
Numeric Designation of Hearing Impairment
Based Only on Puretone Threshold Average

		Average Puretone Decibel Loss
0-
41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105
+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI


Neither of these new provisions applies to the veteran's 
situation.  Although one of the puretone thresholds shown on 
the September 1997 VA examination was 55 decibels or greater 
in the left ear, such findings were not present in all four 
frequencies of 1000, 2000, 3000, and 4000 Hertz.  
Furthermore, neither of the audiometric evaluations showed 
puretone thresholds of 70 decibels or more at 2000 Hertz.  

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(a) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Although the 
Board sympathizes with the veteran's difficulties due to 
hearing loss, the Board is constrained to abide by VA 
regulations.  In light of the above, the Board finds that the 
preponderance of the evidence is against his claim for a 
compensable disability rating for bilateral hearing loss.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  38 C.F.R. § 4.14 (1999).  The 
Court has held that a claimant may not be compensated twice 
for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993) (interpreting 38 U.S.C.A. § 1155).  This would result 
in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  The Court has acknowledged, however, that a veteran 
may have separate and distinct manifestations attributable to 
the same injury and should be compensated under different 
diagnostic codes.  Fanning v. Brown, 4 Vet. App. 225, 230 
(1993).

The medical evidence associated with the claims file shows 
that the veteran has tinnitus associated with hearing loss.  
The manifestations attributable to the tinnitus (i.e., 
ringing in the ears) are separate and distinct from the 
symptomatology for which the veteran is being compensated 
under Diagnostic Code 6100.  The symptomatology for the 
tinnitus is not duplicative of or overlapping with the 
symptomatology of hearing loss.  If there was additional 
disability attributable to the tinnitus, the veteran would be 
entitled to a separate disability rating.  The veteran is 
seeking a higher rating for his service-connected disability, 
and the tinnitus is one manifestation of that disability. 
Consideration is therefore given to whether a separate 
evaluation for the tinnitus should be assigned under an 
applicable diagnostic code.  See Esteban v. Brown, 6 Vet. 
App. 259, 261-262 (1994); 38 C.F.R. § 4.14 (1997).

The impairment caused by tinnitus is evaluated under VA 
Schedule for Rating Disabilities for impairment caused by 
Diseases of the Ear.  38 C.F.R. § 4.87a, Diagnostic Code 
6260.  According to the applicable diagnostic code, tinnitus 
that is persistent as a symptom of a head injury, concussion, 
or acoustic trauma warrants the assignment of a 10 percent 
disability rating.  38 C.F.R. § 4.87a, Diagnostic Code 6260 
(1998).  The regulation was amended was effective June 10, 
1999, to provide a 10 percent rating for recurrent tinnitus.  
There is no higher schedular disability evaluation for 
tinnitus under the Schedule for Rating Disabilities.  

The recent medical records clearly demonstrate that the 
veteran is functionally impaired as a result of his tinnitus.  
He has described his tinnitus as "constant."  The veteran's 
complaints are found to be credible, to the extent that they 
are not refuted by the medical evidence.  Although the old 
version of Diagnostic Code 6260 has an expressed requirement 
that a compensable evaluation be assigned for persistent 
tinnitus that is the symptom of a head injury, concussion or 
acoustic trauma, the etiology of the veteran's tinnitus is 
not clear in this case, and any doubt is resolved in his 
favor.  The service medical records reveal that he did suffer 
a head injury.  Thus, the evidence supports the assignment of 
a separate 10 percent disability evaluation under Diagnostic 
Code 6260 for tinnitus, effective June 1, 1994.  Accordingly, 
a separate 10 percent rating will be granted.  As noted 
above, a 10 percent disability rating is the maximum allowed 
for tinnitus on a schedular basis.  38 C.F.R. § 4.87a, 
Diagnostic Code 6260 (1999). 


3.  Entitlement to a disability rating in excess of 40 
percent for service-connected lumbosacral spine stenosis with 
degenerative joint disease and small disc herniation at L5-
S1, on appeal from the initial grant of service connection

a.  Schedular rating

The severity of the veteran's service-connected low back 
disability is currently evaluated for VA compensation 
purposes under VA's Schedule for Rating Disabilities, 
38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 5289, 5292, 
5293, 5295 (1999).  Separate evaluations under each of these 
codes are not appropriate because the rule against pyramiding 
of benefits mandates that "the rating schedule may not be 
employed as a vehicle for compensating a claimant twice (or 
more) for the same symptomatology; such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  38 C.F.R. § 4.14 (1999); Brady v. Brown, 
4 Vet. App. 203, 206 (1993); see also Esteban v. Brown, 
6 Vet. App. 259, 262 (1994) ("The critical element is that 
none of the symptomatology . . . is duplicative of or 
overlapping with the symptomatology of the other . . . 
conditions."); see also VAOPGCPREC 23-97 (July 1, 1997) 
(where the medical evidence shows that the veteran has 
arthritis of a joint and where the diagnostic code applicable 
to his/her disability is not based upon limitation of motion, 
a separate rating for limitation of motion under diagnostic 
code 5003 may be assigned, but only if there is additional 
disability due to limitation of motion.) Diagnostic code 5293 
specifically encompasses loss of range of motion, so that 
additional ratings for painful or limited motion of the 
lumbar spine would constitute pyramiding, or compensating 
twice for the same disability.  VAOPGCPREC 36-97 (December 
12, 1997).  However, the Board will address the rating 
criteria of each of these diagnostic codes, all of which 
apply to the symptoms of the veteran's low back disability, 
to ensure that the veteran's disability receives the highest 
applicable rating.

The highest available rating under diagnostic code 5295 is 
40 percent for severe lumbosacral strain.  Since the 
veteran's service-connected low back disability is already 
rated 40 percent disabling under this code, further 
examination of diagnostic code 5295 would not avail him in 
his claim for an increased rating.  Similarly, the highest 
available rating under diagnostic code 5292, for limitation 
of motion of the lumbar spine, is 40 percent.  Therefore, 
further consideration of those diagnostic codes would not be 
useful in this case.  

A rating greater than that currently in effect is available 
where there is pronounced intervertebral disc syndrome, with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief 
(diagnostic code 5293); complete bony fixation, or ankylosis, 
of the spine (diagnostic code 5286); unfavorable ankylosis of 
the lumbar spine (diagnostic code 5289); or residuals of a 
fractured vertebra (diagnostic code 5285).  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5285, 5286, 5289, 5293 (1999). 

Since there is no evidence of fractured vertebrae, diagnostic 
code 5285 is not applicable.  Since there is no evidence of 
complete bony fixation of the spine, diagnostic code 5286 is, 
similarly, not applicable.  In addition, diagnostic code 5289 
is not applicable because there is no evidence of ankylosis 
of the lumbar spine. 

Therefore, in the present case, a rating higher than 
40 percent is available only by reference to the relevant 
diagnostic code for intervertebral disc syndrome.  While the 
veteran has demonstrated some neurological symptomatology, 
his condition is not so severe as to warrant a 60 percent 
disability rating for a pronounced condition under diagnostic 
code 5293.  For example, on VA general medical examination in 
July 1994, he had no evidence of pain or paravertebral muscle 
spasm.  He had normal motor status, coordination and 
reflexes.  On VA spine examination in July 1996, 
neurologically, he had no motor or sensory loss.  More 
recently, on VA spine examination in August 1997, the veteran 
reported back spasms and lower back pain radiating into the 
right leg with tingling and numbness only at times.  This 
would suggest that he has more than little intermittent 
relief.  Mild muscle spasms were noted in the lumbosacral 
area and there was pain on motion; however, deep tendon 
reflexes were symmetrical bilaterally.  Functional loss due 
to pain was described as moderate to severe, as opposed to 
pronounced.  Finally, on VA disease/injuries of the brain 
examination in August 1997, the veteran had normal muscle 
strength and deep tendon reflexes.

In view of the foregoing, the Board finds that the 
manifestations shown by the evidence to result from the 
veteran's service-connected low back disorder are adequately 
compensated by the 40 percent rating which contemplates a 
severe disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5293 5295 (1999).  The lay contentions offered in conjunction 
with this claim for higher compensation benefits are 
outweighed by the medical evidence cited above which has been 
found more probative to the issue on appeal and therefore, 
such contentions cannot serve to establish a finding of 
increased disability due to the service-connected low back 
disorder.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (holding that interest in the outcome of a proceeding 
may affect the credibility of testimony).

The Board has considered the various other provisions of 38 
C.F.R. Parts 3 and 4 in accordance with Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), but finds that they do not 
provide a basis upon which to grant an evaluation higher than 
40 percent for the service-connected low back disability.  
With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by underlying 
evidence of adequate pathology.  The Board finds that the 
effects of pain reasonably shown to be due to the veteran's 
service-connected low back disability are, however, already 
contemplated by the 40 percent rating for a severe low back 
disability.  Indeed, the VA examiner in August 1997 stated 
that functional loss due to pain was moderate to severe.  
There is no indication in the current record that pain due to 
disability of the lumbar spine causes functional loss greater 
than that contemplated by the currently assigned 40 percent 
evaluation.  38 C.F.R. §§ 4.40, 4.45 and DeLuca v. Brown, 8 
Vet. App. 202 (1995). 

The Board further concludes that the medical evidence in this 
case was adequately detailed for rating purposes including 
consideration of the criteria in sections 4.40 and 4.45, 
which provide "guidance for determining ratings 
under . . . diagnostic codes assessing musculoskeletal 
function."  Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997) 
(emphasis added); 38 C.F.R. §§ 4.40, 4.45 (1999).  For 
example, in the July 1996 and August 1997 VA examination 
reports, the examiners provided measurements of range of 
motion, and noted the veteran's complaints of pain.  Remand 
for further development of the medical evidence is not 
warranted.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided); cf. Brady v. Brown, 4 Vet. App. 
203, 207 (1993) (a remand is unnecessary even where there is 
error on the part of VA, where such error was not ultimately 
prejudicial to the veteran's claim).  

Accordingly, for the reasons discussed above, the currently 
assigned rating for the veteran's low back disability 
adequately reflects the level of impairment pursuant to the 
schedular criteria.  The preponderance of the evidence is 
against the claim for a higher rating for service-connected 
lumbosacral spine stenosis with degenerative joint disease 
and small disc herniation at L5-S1.


b.  Extraschedular rating

The issue of entitlement to an extraschedular disability 
rating pursuant to 38 C.F.R. § 3.321(b) for the veteran's low 
back disability has been raised by his representative.  See 
Appellant's brief, dated October 22, 1999.  In exceptional 
cases where schedular evaluations are found to be inadequate, 
the RO may refer a claim to the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, for 
consideration of "an extraschedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities."  38 
C.F.R. § 3.321(b)(1) (1999).  "The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Id.

In this case, the RO has not considered whether an 
extraschedular rating is appropriate for the veteran's low 
back disability.  When the Board addresses an issue that was 
not addressed by the RO, consideration must be given to 
whether the veteran will be prejudiced by the Board's 
consideration of the issue in the first instance.  Therefore, 
the Board must decide whether the veteran will be prejudiced 
by its consideration of this issue.  

Although the relevant statutes and regulations regarding 
extraschedular ratings were not included in the statement of 
the case or supplemental statements of the case, the 
veteran's due process rights are not violated by this Board 
decision.  The Court has held that the question of an 
extraschedular rating is a component of the veteran's claim 
for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).  While the Board does not have the authority to 
grant an extraschedular evaluation in the first instance, it 
is not precluded from reviewing an RO determination that 
referral is not warranted and confirming that decision.  See 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996) (Board may consider 
whether referral to "appropriate first-line officials" for 
extraschedular rating is required).  The Board is also not 
precluded from concluding, on its own, that referral for 
extraschedular consideration is not warranted.  See Bagwell, 
9 Vet. App. at 339 (BVA may affirm an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1) or reach such a conclusion on its 
own) (emphasis added).  

According to Bagwell, it is proper for the Board, in the 
first instance, to determine whether referral for an 
extraschedular evaluation is warranted.  Since the veteran's 
representative has specifically raised this issue and had an 
opportunity to present argument on it, there is no prejudice 
if the Board considers it.  See VAOPGCPREC 16-92 at 7-8.  The 
veteran has had a full opportunity to present evidence and 
argument on his claim for a higher rating, and the Board can 
fairly consider this claim.  See also VAOPGCPREC 6-96 at 12-
13. 

The schedular evaluations for a low back disorder are not 
inadequate.  As fully detailed above, higher disability 
ratings are available for intervertebral disc syndrome where 
specific objective criteria are met.  The veteran does not 
meet the schedular criteria for a 60 percent disability 
rating.  It does not appear that the veteran has an 
"exceptional or unusual" disability; he merely disagrees 
with the rating schedule's assignment of a 40 percent 
evaluation for his level of disability.  The veteran has not 
required any periods of hospitalization, nor has he required 
any extensive outpatient treatment for this condition.  There 
is no evidence in the claims file to suggest marked 
interference with employment as a result of this condition 
that is in any way unusual or exceptional, such that the 
schedular criteria do not address it.

The Board therefore concludes that referral for 
extraschedular consideration is not warranted in this case.  
In the absence of any evidence that reflects that this 
disability is exceptional or unusual such that the regular 
schedular criteria are inadequate to rate it, referral for 
consideration of an extraschedular rating is not in order.


ORDER

The veteran having failed to perfect an appeal, the claim of 
entitlement an initial disability rating in excess of 10 
percent for service-connected residuals of a right middle 
finger injury is dismissed.

The veteran having failed to perfect an appeal, the claim of 
entitlement to service connection for pigmentary desperiva 
syndrome is dismissed.

The veteran having failed to perfect an appeal, the claim of 
entitlement to service connection for impotence claimed as 
secondary to service-connected prostatitis is dismissed.

Having found that a timely NOD was not filed, the claim of 
entitlement to a compensable disability rating for a service-
connected erythematous maculopapular rash/chronic dermatitis, 
on appeal from the initial grant of service connection, is 
dismissed.

Having found that a timely NOD was not filed, the claim of 
entitlement to a disability rating in excess of 30 percent 
for service-connected coronary artery disease, status post 
percutaneous transluminal coronary angioplasty, with 
hypertension, is dismissed.

The claim for service connection for residuals of a head 
injury is well grounded.

Entitlement to an initial compensable disability rating for 
bilateral hearing loss is denied.

Entitlement to a separate 10 percent disability rating, and 
no more, for tinnitus is granted, effective June 1, 1994, 
subject to the governing regulations pertaining to the 
payment of monetary benefits.

Entitlement to an initial disability rating in excess of 40 
percent for service-connected lumbosacral spine stenosis with 
degenerative joint disease and small disc herniation at L5-
S1, to include the issue of entitlement to an extraschedular 
evaluation, is denied.


REMAND

Residuals of a head injury

Additional development is warranted prior to adjudication of 
the veteran's claim.  On review of the August 1997 VA 
examiner's diagnosis, it is unclear whether he was merely 
recording the history as reported by the veteran or rendering 
a medical opinion concerning the etiology of the veteran's 
headaches.  On remand, the examination report should be 
returned to the examiner for clarification. 

Further, the Board concludes that because a scar is the sort 
of disorder that lends itself to lay observation, the RO 
should afford the veteran a VA examination in order to 
determine the etiology of his current facial scar(s), even 
though there is no documented evidence of facial scars in 
service.  See Savage, 10 Vet. App. at 497 (noting that, even 
if the record did not contain service medical records showing 
treatment in service for a back problem, continuity of 
symptomatology has been demonstrated because a noting during 
service requires that the evidence show only that a condition 
was observed during service but does not require that such 
observation be recorded, either in special documentation or 
during the time of service).


Service-connected prostatitis

Potentially relevant medical records have not been obtained 
by the RO.  For example, on VA genitourinary examination in 
August 1997, the examiner referred to January 1997 VA 
treatment notes of the veteran from the Birmingham VA Medical 
Center (VAMC).  These records are not associated with the 
claims folder.  Therefore, the RO should make arrangements to 
obtain these records on remand, as the duty to assist 
involves obtaining relevant medical reports where indicated 
by the facts and circumstances of the individual case.  See 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA records 
are constructively part of the record which must be 
considered); Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Littke v. Derwinski, 1 Vet. App. 90 (1990). 

 Further, a VA doctor who reviewed the veteran's claims 
folder in July and October 1996 recommended that he undergo 
additional evaluation to assess the severity of prostatitis, 
to include complete urodynamic testing and evaluation for 
urinary frequency and nocturia.  This should be accomplished 
on remand. 

Accordingly, while the Board regrets the delay, in order to 
obtain additional information and ensure that appellate 
consideration is fully informed, this claim is REMANDED for 
the following:

1.  Request that the veteran provide a list 
of those (private and VA providers) who 
have treated him for his service-connected 
prostatitis since his separation from 
active service and obtain all records of 
any treatment reported by the veteran that 
are not already in the claims file.  The 
Board is particularly interested in any 
treatment received at the Birmingham and 
Montgomery, Alabama, VAMCs. 

With respect to the VAMCs, all records 
maintained are to be requested, to include 
those maintained in paper form and those 
maintained electronically (e.g., in 
computer files) or on microfiche.  

If any requests for private treatment 
records are not successful, the veteran and 
his representative should be advised of 
this and given the opportunity to obtain 
and submit the records, in keeping with the 
veteran's responsibility to submit evidence 
in support of his claim.  38 C.F.R. 
§  3.159(c).

2.  Afford the veteran an appropriate VA 
medical examination in order to determine 
the etiology of any headaches and facial 
scars.  The veteran should be examined by 
the doctor that saw him on VA 
disease/injuries of the brain examination 
in August 1997, if available, so that 
clarification of the prior diagnosis can be 
obtained.  The claims folder and a copy of 
this remand are to be made available to the 
examiner prior to the examination, and the 
examiner is asked to indicate that he or 
she has reviewed the claims folder.  All 
tests deemed necessary by the examiner are 
to be performed.  

The examiner should specifically express an 
opinion as to whether it is at least as 
likely as not that any current headache 
disorder and facial scars are related to 
any injury or disease experienced in 
service, including a head injury in 1969.  

If headaches are not related to the 
inservice head injury, the examiner should 
render an opinion as to the date of onset 
and etiology of any current headache 
disorder.  Is it at least as likely as not 
that any current headache disorder is 
related to the veteran's numerous inservice 
complaints of headaches?

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusion.  If 
further testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the condition(s) at 
issue, such testing or examination is to be 
accomplished.

3.  Afford the veteran an appropriate VA 
medical examination in order to determine 
the severity of service-connected 
prostatitis.  The claims folder and a copy 
of this remand are to be made available to 
the examiner prior to the examination, and 
the examiner is asked to indicate that he 
or she has reviewed the claims folder.  All 
tests deemed necessary by the examiner are 
to be performed, to include complete 
urodynamic testing and evaluation for 
urinary frequency and nocturia.

The examiner should identify what symptoms, 
if any, the veteran currently manifests or 
has manifested in the recent past that are 
attributable to prostatitis, including any 
voiding dysfunction and diurnal and 
nocturnal urinary frequency.  Does the 
veteran suffer from recurrent symptomatic 
infection requiring drainage/frequent 
hospitalization and/or require continuous 
intensive management?  Does he require the 
wearing of absorbent materials, and if so, 
how often must they be changed?

The examiner should state to what extent 
the findings and conclusions are based on 
clinical findings on examination and a 
review of the medical records in the claims 
file as opposed to history provided by the 
veteran.  

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusion.  If 
further testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the condition at 
issue, such testing or examination is to be 
accomplished.

4.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is 
directed to the examination reports.  If 
the requested examinations do not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific opinions 
requested, the reports must be returned for 
corrective action.  38 C.F.R. § 4.2 (1999);  
see also Stegall v. West, 11 Vet. App. 268 
(1998).

5.  Readjudicate the veteran's claims on 
appeal.  If the decision with respect to 
the claims remains adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of 
time within which to respond thereto.

Then, the claims folder should be returned to the Board for 
further appellate consideration, if warranted.  The veteran 
need take no action until he is so informed.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purposes of this REMAND are to obtain additional information 
and to comply with all due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

